DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/19/21 have been fully considered but they are not persuasive.  Applicant asserts that the lens cover 182 of Cooper is not arranged at a position closer to an inner side of the vehicle than an immediate upper portion provided above the lens cover because the lens cover is provided independently from the body of the vehicle.  However, the claims do not present limitations that preclude the lens cover from being independent from the body of the vehicle.  In fact, the vehicle body is not even claimed.  Applicant also suggests that Cooper does not teach that the first sensor is arranged closer to an inner side of the vehicle than an immediate upper portion above the cleaning target surface, but this is clearly shown in fig. 8 (target surface 182 is inward toward the vehicle from an immediate upper portion 136).

Response to Amendments
Amendments to the claims overcome the objection to claim 1 set forth in the prior Office action.  Therefore, the objection is withdrawn.

The rejections of claims 1, 2, 4, 5, 7, 8, 10, and 11 under 35 USC 102(a)(1) and claims 3, 6, and 9 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20150353024 by Cooper in view of U.S. Patent Application Publication 20190184910 by Bazille.
As to claim 1, Cooper teaches a first in-vehicle sensor 180 (fig. 8) having a cleaning target surface 182 on a design part forming an appearance of the vehicle and facing an exterior of the vehicle (fig. 1); and a second in-vehicle sensor having a second cleaning target surface to face an exterior of the vehicle (para. 56, fig. 14), wherein the first cleaning target surface 182 is arranged at a position closer to an inner side of the vehicle from an immediate upper portion (structure 136) above the first cleaning target surface (fig. 9).

As to claim 2, Cooper teaches that the immediate upper portion 136 is a protrusion (fig. 9).
As to claim 4, Cooper teaches a first cleaner having a nozzle 122 (fig. 8) that sprays a cleaning medium on the cleaning target surface, wherein the immediate upper portion 136 is a protrusion on the cleaner nozzle (fig. 9).
As to claim 5, Cooper teaches that the protrusion 136 extends along an upper edge of the cleaning target surface 182 (fig. 8) and is wider than the cleaning target surface.

As to claim 8, Cooper teaches that the protrusion 136 extends along the side surfaces of the cleaning target 182 (fig. 8).
As to claim 10, Cooper teaches that the protrusion 136 extends along the side surfaces of the cleaning target 182 (fig. 8).
As to claim 11, Cooper teaches a second cleaner with a nozzle (para. 56, fig. 14).

Claims 3, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20150353024 by Cooper in view of U.S. Patent Application Publication 20190184910 by Bazille as applied to claim 2 above, and further in view of U.S. Patent Application Publication 20160272163 by Dreiocker et al.
As to claim 3, Cooper does not teach that its protrusion is detachable.  However, one of ordinary skill in the art would recognize as obvious to make the protrusion detachable for purposes of, for example, assembly, repair, or orientation of the nozzle or sensor.  See MPEP 2144.04(V)(C).  Also, one of ordinary skill in the art would have recognized that a detachable protrusion was known in the art (see Dreiocker, figs. 10 and 13).  Dreiocker further teaches that making a protrusion holding the nozzle detachable allows for moving on the nozzle to a desired position relative to the sensor (para. 39).  One of ordinary skill in the art would have motivation to have the protrusion 
As to claim 6, Cooper teaches that the protrusion 136 extends along an upper edge of the cleaning target surface 182 (fig. 8) and is wider than the cleaning target surface.
As to claim 9, Cooper teaches that the protrusion 136 extends along the side surfaces of the cleaning target 182 (fig. 8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER E BELL/             Primary Examiner, Art Unit 1711